          Case 2:17-cr-00037-FB Document 708 Filed 05/14/20 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
AARON B. CLARK, Assistant United States Attorney (#15404)
RUTH J. HACKFORD-PEER, Assistant United States Attorney (#15049)
TYLER MURRAY, Assistant United States Attorney (#10308)
Attorneys for the United States of America
111 South Main, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                         IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
______________________________________________________________________________

 UNITED STATES OF AMERICA,                       :    Case No. 2:17-CR-00037

                        Plaintiff,               :
                                                      UNITED STATES’ RESPONSE TO
         v.                                      :    DEFENDANT’S UPDATED CONDITIONS
                                                      RELATING TO TERMINAL ISLAND
 CLAUD R. KOERBER,                               :

                        Defendant.               :    Judge Frederic Block
                                                      Magistrate Judge Paul M. Warner




       The United States respectfully submits this response to Defendant’s updated conditions

relating to Terminal Island.

       Defendant’s filing purports to provide updated information from news reports relating to

the conditions at Terminal Island, the facility where Mr. Koerber is incarcerated. This filing,

however, seeks to distract the Court from the relevant legal issue, which is whether Mr. Koerber

has provided the Court with an “extraordinary and compelling” reason to have his sentence

reduced. 18 U.S.C. § 3582(c). Under these circumstances, the “extraordinary and compelling”

circumstance must be that Koerber himself has a (i) terminal illness, or (ii) is suffering from a

“serious physical or medical condition . . . that substantially diminishes the ability of the
          Case 2:17-cr-00037-FB Document 708 Filed 05/14/20 Page 2 of 2



defendant to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” USSG 1B1.13, cmt. n.1(A).




      Mr. Koerber’s motion should be denied.



DATED this 14th day of May, 2020.

                                                    JOHN W. HUBER
                                                    United States Attorney


                                                    /s/ Tyler Murray__________
                                                    TYLER MURRAY
                                                    AARON CLARK
                                                    RUTH HACKFORD-PEER
